This is an appeal in the nature of mandamus in which appellant seeks an order requiring the circuit judge to grant him a further extension of time within which to settle the record on appeal. Since leave to appeal was granted herein, the year within which a circuit judge may extend the time to settle a record on appeal has expired. See Court Rule No. 66 (1933). Therefore mandamus will not be granted. Recital here of the circumstances resulting in a misunderstanding and disagreement between the respective counsel and finally giving rise to this appeal, would be of no service to the profession. We will treat the appeal as an application to this court to grant further time within which appellant may perfect his appeal.
We think the circumstances disclosed by the record justify an extension of time, and accordingly it will be ordered that appellant be granted 40 days from and after the filing of this opinion within which to present to the circuit court for settlement his proposed record on appeal. No costs will be awarded.
NELSON SHARPE, C.J., and POTTER, FEAD, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 363